PER CURIAM.
John Dunaway appeals the district court’s order granting the Defendants’ motion for summary judgment and dismissing in part and remanding in part his consolidated action filed under the Labor-Management Reporting Act of 1959, 29 U.S.C. §§ 401-531 (2000). We have reviewed the district court order and the record and affirm for the reasons stated by the district court. See Dunaway v. Vick, No. CA-02-2117-L (D. Md. filed Mar. 31, 2004; entered Apr. 1, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED